In the
 United States Court of Appeals
             For the Seventh Circuit
                        ____________

Nos. 07-1336 and 07-1411
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                               v.

TIMOTHY CLARK and GERARDO
VALTIERRA,
                                         Defendants-Appellants.
                        ____________
          Appeals from the United States District Court
              for the Western District of Wisconsin.
          No. 06 CR 126—Barbara B. Crabb, Chief Judge.
                        ____________
       ARGUED MAY 16, 2008—DECIDED JULY 23, 2008
                        ____________


 Before BAUER, POSNER and WOOD, Circuit Judges.
  BAUER, Circuit Judge. During 2005 and early 2006,
Defendants-Appellants Gerardo Valtierra and Timothy
Clark were members of a cocaine distribution network
that sold crack and powder cocaine in Illinois and Wis-
consin. On June 12, 2006, Clark, Valtierra, and three other
individuals were indicted for conspiracy to distribute
cocaine in violation of 21 U.S.C. § 846. Clark was also
charged with possession of cocaine with the intent to
2                                   Nos. 07-1336 and 07-1411

distribute in violation of 21 U.S.C. § 841(a)(1).1 A jury
returned guilty verdicts on all counts.
  On appeal, Valtierra argues that he was deprived of the
presumption of innocence when the government argued
in closing that his defense was merely the “standard
defense” made by defendants in drug cases. Clark asserts
that the district court erred in making various evidentiary
rulings. For the reasons contained herein, we affirm the
district court’s rulings.


                     I. BACKGROUND
  Valtierra was the Chicago source of cocaine for the
distribution network. He sold cocaine in bulk to Lawrence
Green of Chicago, who then sold to Glenn Murphy of
Milwaukee and Clark’s son, Quincy, of Madison. Clark and
his girlfriend, Amy Hill, served as couriers of the drugs
and money between Green, Murphy, and Quincy. Clark
and Hill also transported drugs from Chicago to Madison
on occasion, for one Gregory Bennett.
  Clark, Green and Bennett were all from the Englewood
neighborhood in Chicago and were members of the
Englewood Gangster Disciples. Clark bought drugs
from Green back in 1997 and 1998, during which time
Clark had encouraged Quincy (then thirteen years old)
to start selling drugs.2



1
  A superceding indictment was returned on October 5, 2006,
but did not fundamentally alter the charges against Clark or
Valtierra.
2
  Quincy testified at trial that at thirteen or fourteen years of
age, he was selling crack cocaine with his father and made
approximately $3,500 per week doing so.
Nos. 07-1336 and 07-1411                                   3

  Clark was incarcerated from sometime in 1999 until
November 2005. Hill met Clark in August 2005 when Clark
was still incarcerated in Illinois. Around that same time,
Green met Hill and began channeling money through
her to Clark in prison.
  Shortly after Clark was released from prison, Green
visited him in Madison, Wisconsin, and Clark started
transporting cocaine for him. Green also convinced Clark
to let Hill transport the drugs to Wisconsin. Clark and
Hill transported kilograms of cocaine from Green in
Chicago to Murphy in Milwaukee. They also delivered
crack cocaine from Green to Quincy in Madison, as well
as an occasional transport for Bennett. Clark and Hill
brought the drug proceeds back to Green.
  On January 8, 2006, Clark was arrested for an Illinois
parole violation, but even after his arrest and re-incarcera-
tion, Hill continued to transport the drugs and proceeds
between Chicago, Milwaukee, and Madison; she also
began to occasionally pick up cocaine from, and deliver
money to Green’s source, Valtierra.
  On January 27, 2006, Quincy was arrested at a Burger
King restaurant in Madison, when he met with an under-
cover detective and sold him the crack cocaine. Quincy
agreed to cooperate with the government; he called
Hill and ordered a delivery of crack cocaine. Hill ob-
tained 180 grams of crack cocaine from Green, who had
received the drugs from Valtierra. That same day, Hill
met with Bennett and Kelly in Chicago, where she re-
ceived eighty grams of crack cocaine, four hundred
ecstacy pills, and 872 grams of marijuana for transport to
4                               Nos. 07-1336 and 07-1411

Madison.3 Hill drove to Madison that day with all of the
drugs and went to an Arby’s restaurant, where she
was supposed to meet Quincy. Instead, she was greeted
by law enforcement; the drugs were found in her van
and she agreed to cooperate with the police.
  On January 31, 2006, Hill wore a recording device and
met with Green in Chicago. The agents provided Hill
with $5,000 in Drug Enforcement Agency (DEA) funds to
pay Green for the 180 grams of crack cocaine she was
supposed to deliver to Quincy. Hill called Green and he
picked her up at the Greyhound Bus station in Chicago.
After Hill gave Green the money, he told her to drive
his black Hummer to his cousin’s house in Englewood.
Hill did so; the agents did not follow her into Englewood
because of pervasive counter-surveillance in the neigh-
borhood.
  At Green’s cousin’s house, Hill was met by Bennett and
Kelly, for whom she had transported drugs the previous
week. Since the drugs were seized when Hill was arrested
and because the agents had not anticipated Hill meeting
Bennett and Kelly, Hill did not have money to pay for
the drugs. Green’s cousin drove off in the black Hummer,
leaving Hill at the house with Bennett and Kelly. Angry
about the missing drugs, Bennett and Kelly attacked
Hill and discovered (and apparently destroyed) the
recording device. Several hours later, they released
Hill and she was found by law enforcement, who then
took her to the emergency room at Holy Cross Hospital.
  Meanwhile, Clark was trying to reach Hill from prison.
Clark’s phone calls were recorded. When Clark could not


3
  Bennett and Kelly planned to meet Hill in Madison and
retrieve the drugs upon their arrival.
Nos. 07-1336 and 07-1411                               5

reach Hill, he called Green, who told him that Hill was
“up here with the feds.” Clark expressed disbelief, and
Green told him that someone had “picked a wire off
her” and that she was “workin’ for ‘em.” Clark then tried
to call his son, Quincy, but could not reach him. Clark
eventually called Hill at the hospital. The conversation
revealed that Clark had pieced together (mainly through
conversations with his brother, Don) that Quincy
was arrested and was cooperating against Hill, and that
Bennett and Kelly had beaten up Hill. Knowing that
Hill had worn a wire to the meeting with Green that day,
Clark told her “I hope you ain’t do something stupid.”
  Green, knowing that he had been recorded when he
was with Hill (but apparently not knowing that the re-
cordings had been destroyed), also agreed to cooperate
with the police. On April 4, 2006, Green, acting as a
police informant, introduced Valtierra to undercover
Chicago Police Officer Eric Cato as a potential cocaine
customer from Minneapolis. Valtierra agreed to sell
kilograms of cocaine to Officer Cato and to provide the
drugs on credit once they developed a relationship of
trust, which was the same arrangement he had with
Green. Valtierra mentioned that when Green owed him a
substantial drug debt, Valtierra took his Hummer until
Green repaid the debt. That same day, Valtierra delivered
a pound of marijuana and two kilograms of cocaine to
Officer Cato for Green on credit.
  On April 10, 2006, Green called Valtierra and told him
he was coming over to pay his cocaine debt. Carrying a
money counter, Valtierra met Green at the back door of
his house. Law enforcement agents accompanying Green
searched Valtierra’s house pursuant to a search warrant
and found twenty-nine kilograms of cocaine and several
6                                Nos. 07-1336 and 07-1411

used kilo cocaine wrappers. After his arrest, Valtierra
confessed that he had distributed multiple kilograms
of cocaine. He told the agents that he received fifty kilo-
gram shipments at a time and that he had distributed
six kilograms of cocaine every week to Green for three
months.
  On June 12, 2006, Valtierra, Green, Clark, Bennett, and
Kelly were indicted in Madison, Wisconsin, for con-
spiracy to distribute cocaine, as well as for other sub-
stantive drug charges. Green and Kelly pleaded guilty;
Bennett disappeared and has not been found.
  Valtierra and Clark were tried by jury on November 6,
2006. Fifteen witnesses testified for the government,
including Officer Cato, Green, Quincy, and Hill.
  Clark’s defense, referred to by his counsel as the “patsy
defense,” was that Green, Hill, and Quincy conspired to
set up Clark “as the insurance valve in case they got
busted.” Valtierra’s trial strategy was that he and Green
had a simple buyer-seller relationship. Valtierra testified
that, as a cocaine wholesaler, he sold multiple kilograms
of cocaine at a time for cash (not on credit), but had no
idea what his customers did with the drugs or where the
drugs ended up after he sold them to his customers.
  At trial, Clark attempted to introduce part of Hill’s
written statement made to the government that Green had
asked her to pose as a stripper to lure a man out of his
house so that Green could confront him about a debt the
man owed. After Green denied that the incident ever
occurred, the district court did not allow the evidence to
be heard, stating that the evidence would not make any
fact or consequence more or less probable and was there-
fore irrelevant. Clark also attempted to introduce a
Nos. 07-1336 and 07-1411                                  7

picture of Hill flashing what he claimed was a Gangster
Disciples gang sign to impeach Hill’s testimony that she
was not a member of the gang and that she did not flash
gang signs. The government objected to the picture,
saying it was irrelevant to the charges against Clark,
and that if the district court allowed Clark to introduce
the picture, the government would have an officer
testify that the sign flashed by Hill was actually a sign
of disrespect to the Gangster Disciples. The court ruled
that the picture could not come in during Hill’s testimony,
but that the issue could be revisited if Clark testified.
Clark chose not to testify, and the picture was not
admitted into evidence. The trial ended on November 14,
2006, with guilty verdicts on all counts.
   On February 2, 2007, the district court sentenced Clark
to two concurrent thirty-year prison terms and ten years
of supervised release. On February 16, 2007, the district
court sentenced Valtierra to 324 months’ imprisonment
and five years supervised release. Both Clark and Valtierra
filed timely notices of appeal.


                    II. DISCUSSION
  On appeal, Clark argues that the district court erred:
(1) in admitting evidence relating to his drug dealing and
drug relationships with Quincy and Green prior to his 1999
incarceration; (2) in admitting evidence of the beating of
Hill by Bennett and Kelly; (3) in excluding a picture of
Hill flashing a gang sign; and (4) in excluding evidence
of an incident in which Green asked Hill to pose as a
stripper to get someone to pay a drug debt. Valtierra raises
a single argument: that he was deprived of a fair trial by
the prosecutor’s remarks in closing argument that his
8                                  Nos. 07-1336 and 07-1411

defense was “standard” for drug defendants. We address
each argument in turn.


    A. Clark’s Prior Drug Relationships
  On appeal, Clark asserts that evidence relating to his
prior drug dealings and drug relationships with Quincy
and Green violated Federal Rule of Evidence 404(b) and
was not intricately related to the charges against him. Prior
to trial, the government submitted that the evidence
was admissible under Federal Rule of Evidence 404(b) to
show Clark’s “intent, knowledge, lack of mistake, motive
and opportunity.” To the surprise of the district court
judge, defense counsel agreed to the admission of the
evidence and expressed his intent to expand on it and
offer even more evidence of other events to establish the
“patsy defense,” specifically, to show that the money
Green channeled to Clark in prison was “hush money” to
keep Clark quiet about Green’s drug dealings and an
alleged murder. At trial, however, defense counsel ob-
jected to the admission of the evidence, claiming that it
was irrelevant, prejudicial, confusing, and cumulative.
The government asserts that Clark has waived this argu-
ment, and we agree.
  “Waiver occurs when a criminal defendant intentionally
relinquishes a known right.” United States v. Clements,
522 F.3d 790, 793 (7th Cir. 2008) (quoting United States v.
Brodie, 507 F.3d 527, 530 (7th Cir. 2007)). Forfeiture, on
the other hand, “occurs when a defendant negligently
fails to assert a right in a timely fashion.” Id. Waiver
extinguishes any error and precludes appellate review,
while forfeiture warrants review for plain error only. Id.;
see United States v. Haddad, 462 F.3d 783, 793 (7th Cir. 2006).
Nos. 07-1336 and 07-1411                                   9

When a defendant elects to pursue one argument over
another as a matter of strategy, he waives those argu-
ments he decided not to present. United States v. Jaimes-
Jaimes, 406 F.3d 845, 848 (7th Cir. 2005) (citing cases).
  Rarely is there a clearer example of waiver than exists
here. Clark affirmatively and repeatedly agreed to the
admissibility of the evidence establishing his prior drug
dealing and drug relationships, and made clear to the
district court that he wished to expand on that evidence
to establish his “patsy defense.” Clark’s intent to forego
his current argument against the evidence is clear in the
record. At no point prior to this appeal did Clark object
to the evidence as not intricately related; in fact, his de-
fense strategy depended on the evidence being intri-
cately related to the facts and circumstances of the cur-
rent charges in order to show that the prior relationship
and channeling of funds from Green was evidence that
Clark was merely the insurance valve for the conspiracy.
See United States v. Simpson, 479 F.3d 492, 500 (7th Cir.
2007) (explaining the “intricately related evidence” doc-
trine). His defense strategy failed, but that does not
entitle the issue to appellate review. Clark waived the
argument that evidence of his prior drug relationships
was improperly admitted.


  B. The Attack on Amy Hill
  Next, Clark argues that the district court erred in allow-
ing the government to present evidence of the beating of
Hill by Bennett and Kelly. Clark argues that the evidence
is irrelevant, and that despite the district court’s (and the
prosecutor’s) repeated statements to the jury that neither
Clark nor Valtierra were involved in the beating, the
10                                Nos. 07-1336 and 07-1411

evidence unfairly prejudiced him. The government con-
tends that the evidence was properly limited to provide
context to the recordings of Clark’s telephone calls from
prison that related to the beatings and discussed various
co-conspirators and the chain of events resulting in their
arrests. At one point during Hill’s testimony, it was
revealed that Bennett and Kelly had ground cigarettes
out on her. Clark objected and moved for a mistrial,
claiming the evidence was inflammatory and prejudicial.
The district court denied the motion.
  We review the district court’s evidentiary rulings for an
abuse of discretion. See United States v. Samuels, 521 F.3d
804, 813 (7th Cir. 2008). We accord great deference to the
district court judge’s determination, and we will second-
guess that judgment only in extreme cases. Id.; see United
States v. Strong, 485 F.3d 985, 991 (7th Cir. 2007).
  The district court did not err in admitting the evidence
of the attack on Hill or in denying Clark’s mistrial motion.
The district court and the government went to great
lengths to limit the evidence of the attack on Hill to only
that which was needed to provide context for the re-
corded conversations between Clark and other co-con-
spirators. Context for those conversations was necessary
because the recordings illustrated Clark’s drug relation-
ships with Green, Hill, and Quincy, and to rebut his
“patsy defense” that he was oblivious to the cocaine
distribution network. Accordingly, the entire phone
conversations discussing the attack on Hill were prop-
erly admitted, and the appropriate limiting instruction
was given. See United States v. Burton, 937 F.2d 324, 327-
28 (7th Cir. 1991). Although there may be a question as
to one detail of the attack (that Hill was burned with
cigarette butts), Clark’s trial counsel, the prosecutor, and
Nos. 07-1336 and 07-1411                                    11

the district court judge repeatedly admonished the jurors
that the evidence of Hill’s beating was to be used solely
to put Clark’s statements in context and that Clark was
in no way responsible for the attack. As such, we cannot
conclude that Clark was prejudiced by the evidence of
the attack, thus any potential error resulting from the
jury hearing about the cigarette burns was harmless. See
Fed.R.Crim.P. 52(a); United States v. Lee, 502 F.3d 691,
696 (7th Cir. 2007) (noting that even if the district court
erred in admitting evidence, we will not reverse if the
error was harmless).


  C. The Picture of Hill Making Hand Gestures
  Clark asserts that the district court judge erred when
she refused to allow him to admit a picture of Hill making
a hand gesture, which he stated was a gang sign for the
Gangster Disciples. Clark attempted to use the picture
during cross-examination of Hill to impeach her, since
she had testified that she was not a member of the
Gangster Disciples and that she never flashed gang
signs, and to establish that Hill and Green had a pre-
existing drug relationship. The government contested
admission of the picture, saying Hill’s gesture was
actually one of disrespect to the Gangster Disciples and
would only confuse the jury. The government also as-
serted that the picture did nothing to prove a pre-existing
drug relationship, plus Hill and Green had already testified
to having met prior to Clark’s release from prison in
2005. The district court judge stated that the picture
could not come in through Hill, but that Clark could
revisit it if he testified, since defense counsel insisted that
Clark could lay the proper foundation and would testify
that the gesture Hill made in the picture was in fact a
12                                 Nos. 07-1336 and 07-1411

Gangster Disciple signal. Based on this, the district
court judge deferred admission of the photograph until
Clark laid the proper foundation for the picture’s admis-
sion; Clark elected not to testify, thus the district court
never made a final ruling on the issue.
  When a district court indicates that a final evidentiary
ruling must await developments at trial, the party must re-
offer the evidence at trial to preserve the issue for
appeal. Mathis v. Phillips Chevrolet, Inc., 269 F.3d 771, 775
(7th Cir. 2001). Where the party fails to revisit and offer
the evidence at trial and the evidentiary issue is left
unresolved, we review only for plain error, and we
will not disturb the district court’s ruling unless the
error is “clear or obvious” and “affects [the defendant’s]
substantial rights.” United States v. Alden, 527 F.3d 653,
662 (7th Cir. 2008) (quoting United States v. Schalk, 515
F.3d 768, 776 (7th Cir. 2008)). There was no plain error here.


  D. Green’s Request for Hill to Pose as Stripper
  Clark’s final argument on appeal is that the district
court improperly excluded Hill’s statement that, prior to
Clark’s release from prison in 2005, Green had asked her
to pose as a stripper to get someone to pay a drug debt.
Clark attempted to introduce Hill’s statement on cross-
examination of Green after he denied having made that
request, to show that Hill and Green had conspired
together without Clark. The government objected,
claiming that the entire incident was irrelevant to the
crimes charged, and pointed out that it was undisputed
that Green and Hill met before Clark was released from
prison, and that they continued to have a drug relation-
ship after Clark was imprisoned again in early 2006. The
Nos. 07-1336 and 07-1411                                 13

district court sustained the government’s objection and
excluded evidence of the alleged incident.
  Because the incident made no fact of consequence
more or less probable and did not lend support to Clark’s
“patsy defense,” the district court did not abuse its dis-
cretion in excluding the evidence. See Fed.R.Evid. 401
(Evidence is relevant if it has “any tendency to make
the existence of any fact of consequence to the determina-
tion of the action more probable or less probable than it
would be without the evidence.”); Lee, 502 F.3d at 696
(same). Both Hill and Green testified that they had met
prior to Clark’s release in 2005, and that their drug rela-
tionship continued after his re-incarceration in January
2006. It was therefore undisputed that Green and Hill
engaged in a large-scale cocaine distribution scheme
when Clark was absent. Accordingly, the evidence of the
incident had no probative force and was properly ex-
cluded.


  E. Prosecutor’s Categorization of Valtierra’s Defense
     as “Standard”
  Valtierra’s sole argument on appeal is that the govern-
ment’s closing argument improperly categorized his
anticipated closing argument as a “standard” argument
made by defendants in drug cases, and that this improper
categorization deprived him of the presumption of inno-
cence. Because Valtierra objected to the prosecutor’s
remarks at trial, we review the district court’s decision to
overrule his objection for an abuse of discretion. Simpson,
479 F.3d at 503.
  Where a defendant asserts that the prosecutor’s closing
argument was improper, we analyze the conduct under
14                                 Nos. 07-1336 and 07-1411

the framework of “prosecutorial misconduct.” See
Simpson, 479 F.3d at 503 (citing United States v. Bowman,
353 F.3d 546, 550 (7th Cir. 2003)). We first address the
alleged misconduct to determine if it was in fact improper.
United States v. Corley, 519 F.3d 716, 727 (7th Cir. 2008);
United States v. Morris, 498 F.3d 634, 638 (7th Cir. 2007).
If it was improper, we next consider whether it prej-
udiced the defendant. Corley, 519 F.3d at 727 (citing United
States v. Serfling, 504 F.3d 672, 677 (7th Cir. 2007)).
  In Taylor v. Kentucky, 436 U.S. 478 (1978), the Supreme
Court found that a prosecutor’s closing argument was
improper where it analogized the defendant’s presump-
tion of innocence to “every other defendant who’s ever
been tried who’s in the penitentiary or in the reformatory
today,” and described the defendant’s conduct after the
alleged crime as the same conduct of defendants who
commit that type of offense. See 436 U.S. at 486-87. The
Court noted that statements like these in closing argu-
ment imply that “all defendants are guilty and invite[ ]
the jury to consider that proposition in determining
[the defendant’s] guilt or innocence.” Id.
  Although the prosecutor did not equate the defend-
ant’s argument with other defendants who had been
convicted and incarcerated for a similar offense, the
underlying intent of the statement was to do as much. The
fact that other drug conspiracy defendants have made
the same argument in their defense (that they had a
buyer-seller relationship, not a conspiratorial agree-
ment) is irrelevant to the defendant’s guilt or innocence
and thus is an improper argument. “[O]ne accused of a
crime is entitled to have his guilt or innocence deter-
mined solely on the basis of the evidence introduced at
trial, and not on grounds of official suspicion . . . or other
Nos. 07-1336 and 07-1411                                  15

circumstances not adduced as proof at trial.” Taylor,
436 U.S. at 485 (citing Estelle v. Williams, 425 U.S. 501
(1976)). The prosecutor’s classification of Valtierra’s
anticipated defense as the “standard argument” for drug
defendants sought to persuade the jury of Valtierra’s
guilt on a third-party propensity-style argument: be-
cause other defendants had argued this before Valtierra,
Valtierra’s defense must not be sincere. We conclude that
the categorization of Valtierra’s anticipated defense was
improper.
  So we turn to the question of prejudice. In determining
prejudice, we consider the following factors: (1) whether
the prosecutor misstated the evidence; (2) whether the
remark implicated a specific right; (3) whether the de-
fendant invited the remark; (4) whether the district court
provided (and the efficacy of) a curative instruction;
(5) whether the defendant had an opportunity to rebut
the remark; and (6) the weight of the evidence against
the defendant. Corley, 519 F.3d at 727. “[I]t is not enough
that the prosecutors’ remarks were undesirable or even
universally condemned. The relevant question is wheth-
er the prosecutors’ comments so infected the trial with
unfairness as to make the resulting conviction a denial of
due process.” United States v. Washington, 417 F.3d 780,
786 (7th Cir. 2005) (quoting Darden v. Wainwright, 477 U.S.
168, 181 (1986) (internal quotation omitted)). We note,
however, that improper statements made during closing
argument are rarely reversible error. United States v.
Anderson, 450 F.3d 294, 300 (7th Cir. 2006); United States v.
Amerson, 185 F.3d 676, 685-86 (7th Cir. 1999); see also
Taylor, 436 U.S. at 487 n.14 (noting that prosecutor’s
improper statement linking defendant to every other
defendant who turned out to be guilty, standing alone,
would not necessarily rise to the level of reversible error).
16                                Nos. 07-1336 and 07-1411

  An examination of these factors and of the record as a
whole leads us to conclude that Valtierra was not preju-
diced by the prosecutor’s improper remarks. The pros-
ecutor did not misstate the evidence presented at trial.
Other than a few references to the term “standard” to
describe Valtierra’s anticipated defense, the prosecutor’s
closing argument accurately reiterated the overwhelming
evidence of Valtierra’s guilt. Valtierra had agreed to
sell kilograms of cocaine to Officer Cato and to provide
the drugs on credit once they established a relationship
of trust. At that same meeting, Valtierra told Officer
Cato about Green’s drug debt to him, and said that he
had taken Green’s Hummer as collateral. That same day,
Valtierra gave Officer Cato a pound of marijuana and
two kilograms of cocaine for Green on credit. A search
of Valtierra’s house (which was arranged by Green claim-
ing to come over to pay his drug debt) yielded twenty-
nine kilograms of cocaine and several used kilo cocaine
wrappers. After his arrest, Valtierra admitted to distrib-
uting multiple kilograms of cocaine, receiving fifty kilo-
gram shipments at a time, and distributing six kilograms
of cocaine per week for three months to Green.
  Although Valtierra did not invite the remark, he did
have the opportunity in his closing argument to rebut it.
Furthermore, the district court instructed the jury that the
government had the burden of proving Valtierra guilty
beyond a reasonable doubt, and that the attorneys’ argu-
ments and statements were not to be considered evid-
ence. The remark was not so powerful or overwhelming
to make it impossible for the jury to disregard it, and so
we presume that the jurors followed the instructions
from the court. See United States v. Danford, 435 F.3d 682,
687 (7th Cir. 2006) (noting that jurors are presumed to
Nos. 07-1336 and 07-1411                                 17

be capable of disregarding improper evidence presented
to them unless the evidence is so incriminating that
they could not be expected to put it out of their minds). In
light of the overwhelming evidence of Valtierra’s guilt,
we find that the prosecutor’s improper categorization
of Valtierra’s anticipated defense did not prejudice
Valtierra.


                   III. CONCLUSION
  For the reasons stated herein, the convictions of Clark
and Valtierra are AFFIRMED.




                   USCA-02-C-0072—7-23-08